DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 11/03/2020. Claims 21-30 were previously cancelled by the preliminary amendment of 01/07/2020. Claims 1, 3, 5, 11, 14-17, 19 and 20 are amended and new dependent claims 31-46 are added by the response of 11/03/2020. The pending claims 1-20 and 31-46 are now allowed.

Drawings
The drawings were received on 01/07/2020. These drawings are accepted by the
Examiner.
Response to Amendment
In response to Applicant’s amendment and remarks, the following action has been taken:
The rejection of claims 1-20 under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. 9,525,489, pat ‘489 hereinafter is withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-20 and 31-46 are allowed because the arts of record fail to teach or fairly suggest in combination of the claimed
A method of RF signal processing comprising:
receiving an incoming RF signal at each of a plurality of antenna elements that are arranged in a first pattern;
modulating the received RF signals from each of the plurality of antenna elements onto an optical carrier to generate a plurality of modulated signals, each modulated signal having at least one sideband;
directing each of the plurality of modulated signals along a corresponding one of a plurality of optical channels, each of the plurality of optical channels having an output;
forming a composite optical signal using light emanating from the outputs of the plurality of optical channels; and
extracting, from the composite optical signal, a first encoded signal contained in at least one of the received RF signals, as in claim 1. See figure 1 and the corresponding text in the specification for the combinations of the claimed limitations in claim 1. 

An RF receiver comprising:
a phased-array antenna including a plurality of antenna elements arranged in a first pattern configured to receive RF signals from at least one source;
a plurality of electro-optic modulators corresponding to the plurality of antenna elements, each modulator configured to modulate an optical carrier with a received RF signal to generate a plurality of modulated optical signals;

a composite signal channel, adjacent to the plurality of outputs of the plurality of optical channels, configured to receive the plurality of modulated optical signals, whereby a to form a composite optical signal; and
a first detector configured to receive at least a portion of the composite optical signal and to extract a first encoded signal from the composite optical signal, as in claim 11. See figure 1 and the corresponding text in the specification for the combinations of the claimed limitations in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent publication number 2019/0157757-A1 published to Murakowski (same inventive entity) discloses an optical receiver for receiving a plurality of RF signals using a plurality phase array antenna elements and coherently combining the received signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633